

115 HR 3873 IH: Alex Diekmann Peak Designation Act of 2017
U.S. House of Representatives
2017-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3873IN THE HOUSE OF REPRESENTATIVESSeptember 28, 2017Mr. Gianforte introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo designate a mountain peak in the State of Montana as Alex Diekmann Peak.
	
 1.Short titleThis Act may be cited as the Alex Diekmann Peak Designation Act of 2017. 2.Designation of Alex Diekmann Peak, Montana (a)In generalThe unnamed 9,765-foot peak located 2.2 miles west-northwest of Finger Mountain on the western boundary of the Lee Metcalf Wilderness, Montana (UTM coordinates Zone 12, 457966 E., 4982589 N.), shall be known and designated as Alex Diekmann Peak.
 (b)ReferencesAny reference in a law, map, regulation, document, record, or other paper of the United States to the peak described in subsection (a) shall be considered to be a reference to Alex Diekmann Peak.
			